Citation Nr: 0217503	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, 
residuals of head injury, post-operative.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

In July 1979, a Department of Veterans Affairs (VA) regional 
office (RO) denied service connection for headaches, 
residuals of head injury, post-operative.  It was determined 
that pre-service headaches were not aggravated by service.  
The veteran was informed of that decision by letter of July 
1979 and did not appeal.  A May 1984 RO rating decision 
determined that there was no new and material evidence to 
reopen the claim of service connection for headaches, 
residuals of head injury, post-operative.  The veteran was 
informed of that decision by letter of May 1984 and did not 
appeal.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a July 2001 rating decision.  The RO determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for headaches, 
residuals of head injury, post-operative.


FINDINGS OF FACT

1.  The claim for service connection for headaches, 
residuals of head injury, post-operative was last denied in 
May 1984.

2.  Evidence received subsequent to the May 1984 decision 
either is not new, not relevant or probative of the issue 
under consideration, or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for headaches, residuals of head injury, post-
operative.



CONCLUSIONS OF LAW

1.  The May 1984 decision of the RO denying service 
connection for headaches, residuals of head injury, post-
operative is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for headaches, 
residuals of head injury, post-operative.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).

The claim for service connection for headaches as a residual 
of in-service head injury previously was considered and 
denied.  In July 1979 rating decision, the RO denied service 
connection on the basis that a pre-existing headache 
disorder did not veteran was informed of that decision by 
letter of July 1979 and did not appeal.  A May 1984 RO 
rating decision determined that there was no new and 
material evidence to reopen the claim of service connection 
for headaches, residuals of head injury, post-operative.  
The veteran was informed of that decision by letter of May 
1984 and did not appeal 

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).  
However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to 
reopen fails on that basis and the inquiry ends.  If the 
evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  38 C.F.R. 
§ 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Using these guidelines, the Board's analysis of the evidence 
submitted for the purposes of the reopening the veteran's 
current claim must include a review of all of the evidence 
submitted since the May 1984 RO rating action denying 
service connection for headaches, residuals of head injury, 
post-operative.  The Board will, however, first review the 
evidence that was before the RO in May 1984 when the 
veteran's claim was last considered.

The evidence considered in connection with the RO's May 1984 
rating decision included service medical records and reports 
of VA examinations.  When the veteran was examined in August 
1974 for service entrance, he reported having sustained a 
head injury when he was about five years old.  He underwent 
surgery to the temporal area.  No neurological defects were 
found on the service entrance examination.  An August 1976 
treatment entry indicates the veteran's history of the 
presence of headaches since age 17.  Headaches had been 
intermittent and variable in frequency.  

Service medical records further show that the veteran was 
evaluated in September and October 1976 at a medical center, 
and the diagnosis was probable migraine headache, episode of 
vaso-vagal syncope; seizure disorder unlikely.  His 
neurological examination at the time was normal, as were a 
skull x-ray and brain scan; the EEG was abnormal with 
slowing of wave patterns believed to be consistent with the 
veteran's past head trauma and subsequent craniectomy.  An 
EMI scan confirmed EEG findings by showing an area of 
corticolucency in the right mid-temporal parietal area.  The 
veteran did well during hospitalization.  He subsequently 
did well, experiencing some headaches, most of which were 
relieved easily by aspirin.  He had been working 16-18 hours 
a day without difficulty.  

A service department medical board report, dated in June 
1977, shows that a neurological examination revealed a small 
area of vitiligo and decreased sensation in the right 
temporal area from old trauma.  There was mild facial 
asymmetry of the left nasal labial fold droop.  Visual 
fields were full; cranial nerves 2-12 were otherwise intact; 
discs were sharp to fundoscopic inspection; deep tendon 
reflexes were brisk and equal; plantar reflexes were flexor.  
Motor strength was equal bilaterally; there was some 
decreased rapid alternating movement bilaterally (less well 
on the left).  The diagnosis was vascular headaches and past 
history of vaso-vagal syncopal episode.  The veteran was 
found fit for full duty.  The medical board determined that 
the condition did not exist prior to enlistment.

A VA medical examination was performed in May 1979.  The 
veteran again referred to pre-service head injury.  He 
stated that, during service, he had experienced increased 
severity of headaches that had preexisted service.  Current 
neurological inspection was completely normal except for 
some relaxation and retraction of the muscles of the right 
hand side.  The diagnosis was post-traumatic cephalalgia.

On VA neurological examination in June 1979, the veteran 
also referenced his pre-service head trauma.  He reported 
that he been in service for about three years and, on only 
one occasion, did he have any real difficulty-an episode of 
passing out while standing in formation.  He indicated that 
he currently had headaches in the right temporal and frontal 
regions and extending around the parietal area to the back 
of the head; headaches occurred at least once or twice a 
week.  Headaches did not restrict physical activity, yet 
were severe enough to make him feel as though he was not 
accomplishing much.  Sometimes, he would have several days 
in a row with headaches.  

On clinical inspection, the incisional scar from the 
craniectomy was detected.  The eye examination was normal.  
Facial movements were fairly symmetrical.  Auditory acuity 
was grossly intact, and remaining cranial nerves were 
normal.  The motor and sensory examination, to include 
testing of deep tendon reflexes, was normal.  The diagnosis 
was status post head injury, remote, with history of 
subdural hematoma, removed.  The examiner commented that the 
veteran probably had some sequelae from the event, probably 
consisting of abnormal EEG activity.  It was observed that 
the veteran's symptoms might have been aggravated in 
service, but had certainly not been caused by any activity 
in service.

Evidence associated with the claims file since the last 
prior final denial consists of more recent medical evidence, 
and various statements by the veteran in support of his 
claim.

This evidence includes medical reports, dated from 1986 to 
2001, from private physicians.  Vassily Mihailoff, M.D., 
reported that the veteran's complaints of occasional, 
unilateral headaches.  Jeffrey M. Fecko, M.D., reported the 
veteran's history of pre-service head trauma and surgery.  
There had been three separate episodes of loss of 
consciousness-the first when the veteran was around age 18, 
the second when he was about age 21 during military service, 
and the third spell occurring in early 1995.  It was also 
reported that the veteran complained of a longstanding 
problem of morning headaches.  The private medical records 
are new.  They refer to post-service treatment of the 
veteran's headaches.  However, they provide no medical 
opinion about any increase in severity of pre-service 
headaches while the veteran was in service.  

Hence, while medical evidence added to the claims file since 
May 1984 is "new" in the sense that it was not previously 
considered by agency decisionmakers, it is not "material" in 
that, without a medical nexus opinion, it is not so 
significant, either or with other evidence previously of 
record, that it must be considered in order to fairly decide 
the merits of the claim of service connection for headaches, 
residuals of head injury, post-operative.

Also, among the statements added to the record since the 
RO's May 1984 rating decision is a statement by the veteran, 
dated in September 2001, to the effect that he worked long 
hours during service, at a military post exchange, when he 
experienced headaches all the time, and also had a fainting 
spell.  This evidence is not new, since it is similar to 
statements by the veteran that were of record in May 1984.  
The Board would also point out that, as a layperson without 
the appropriate medical training and expertise, the veteran 
is competent to provide a probative opinion on a medical 
matter, such as the etiology of a disability.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  Hence, where, as here, resolution of 
the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds, after 
careful review of the evidence previously of record, and the 
laws and regulations governing reopening of previously 
disallowed claim, that the evidence associated with the 
claims file since the last prior final denial does not 
constitute new and material evidence to reopen the claim of 
entitlement for service connection for headaches.  As such, 
the May 1984 RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency 
of the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen his claim, it does not appear that the 
duty to assist provisions of the Act are applicable in the 
instant appeal.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that, through the Statement of 
the Case, the veteran and his representative have been put 
on notice as to the basis for the denial of the claim, and, 
hence, what is needed to support the application to reopen 
the claim.  They also have been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  The Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  In view of the foregoing, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002)(addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2001)).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for headaches, residuals of 
head injury, post-operative; the appeal is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

